Citation Nr: 0946972	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
40 percent for degenerative disc disease with arthritis of 
the lumbar spine, status-post L3-L4 lumbar interbody fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1978 to 
July 1985.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from March 2002 and October 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in St. Petersburg, Florida. 

In March 2002, the RO granted service connection for 
degenerative disc disease, lumbar spine, and assigned an 
initial 40 percent evaluation.  In April 2002, the Veteran 
submitted additional evidence as to the appropriate initial 
evaluation for back disability, and in October 2002, the RO 
confirmed the initial 40 percent evaluation assigned for that 
disability.  The Veteran's disagreement with the October 2002 
rating decision was accepted as a claim for an increased 
evaluation, but more properly constituted disagreement with 
the initial evaluation assigned in the March 2002 rating 
decision, as that rating decision was not yet final.  The 
claim was remanded by December 2004, July 2006, and April 
2007 Board decisions.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected back disability is manifested by complaints 
of persistent pain and various radiographic findings, 
including post-surgical changes, degenerative disc disease, 
and lumbar root impingement/radiculopathy; other objective 
findings throughout the period on appeal reflect absent deep 
tendon reflexes, forward flexion to 30 degrees or less, foot 
drop, and bilateral radiculopathy resulting in functional 
impairment.  


CONCLUSIONS OF LAW

1. Prior to September 23, 2002, the criteria for a 60 percent 
evaluation, and no more, for degenerative disc disease with 
arthritis of the lumbar spine, status-post L3-L4 lumbar 
interbody fusion, are met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, 
to September 26, 2003).  

2. From September 23, 2002, the criteria for a separate 40 
percent evaluation, and no more, for orthopedic 
manifestations of degenerative disc disease with arthritis of 
the lumbar spine, status-post L3-L4 lumbar interbody fusion, 
are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2009); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

3. From September 23, 2002, the criteria for a separate 40 
percent evaluation, and no more, for left lower extremity 
neurologic manifestations of degenerative disc disease with 
arthritis of the lumbar spine, status-post L3-L4 lumbar 
interbody fusion, are met. U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2009). 

4.  From September 23, 2002, the criteria for a 40 percent 
evaluation, and no more, for right lower extremity neurologic 
manifestations of degenerative disc disease with arthritis of 
the lumbar spine, status-post L3-L4 lumbar interbody fusion, 
are met. U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.

The Veteran's low back disability claim arises from his 
disagreement with the initial disability rating following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has done everything reasonably possible to assist 
the Veteran with respect to his PTSD claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the Veteran's contentions.  The Veteran was 
afforded multiple VA medical examinations in conjunction with 
this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

As noted in the introduction, in March 2002, the RO granted 
service connection for arthritis of the lumbar spine and 
assigned an initial 40 percent evaluation, effective August 
1, 2001.  The Veteran contends that the currently assigned 
evaluation does not adequately reflect the severity of his 
lumbar disability.  

Throughout the appeal, the Veteran has consistently reported 
significant lumbar symptomatology, including near-constant 
low back pain, radiating leg pain, spasms, intermittent 
flare-ups, and difficulties walking, standing, and getting 
out of bed.  He also reports the use of narcotic medications, 
facet blocks, and epidural injections to control the pain.  
He has stated that his back disability impacts his job and 
that he has reduced his weekly hours in order to rest his 
back when in pain.  Additionally, he has reported that his 
daily activities with respect to walking, sleeping, and 
driving are chronically impaired.  



Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2009).

Where the Veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

Since this claim was initiated prior to the regulatory 
amendments, the Board will evaluate the Veteran's low back 
disability under both the former and the revised criteria in 
order to ascertain which version would afford her the highest 
rating.  According to VAOPGCPREC 7-2003, in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel Opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that a veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria at any time on or after September 23, 2002 or 
September 26, 2003 respectively.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2009) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Schedular criteria in effect prior to September 23, 2002

In light of the foregoing, the Board will first consider 
whether the schedular criteria in effect prior to September 
23, 2002, serve as a basis for an increased rating here.  

In this vein, it is noted that the Veteran was initially 
rated pursuant to Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  However, that Code section does 
not afford an evaluation in excess of 40 percent.  Similarly, 
Diagnostic Code 5295, for lumbosacral strain, provides a 
maximum benefit of 40 percent.  Thus, an increased rating is 
also not possible under that Code section.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome (IVDS).  Under that Code section, IVDS that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Here, the Board finds that, under the criteria in effect 
prior to September 23, 2002, the Veteran is entitled to a 60 
percent rating.  

Facts

A private medical report from September 2001 reflects that 
the Veteran complained of low back pain with radicular 
symptoms.  He denied bowel or bladder problems.  Upon 
physical examination, there was tenderness at L5-S1; he also 
had marked limitations of range of motion.  Flexion of the 
lumbar spine was limited to 50 degrees; extension was to 10 
degrees; and side bending was limited to 10 degrees, 
bilaterally.  The neurovascular examination of the lower 
extremities was intact.  

Private chiropractic records from January and February 2002 
reflect that the Veteran complained of near-constant low back 
pain.  Objectively, the chiropractor noted palpable low grade 
spasms in the lumbar region and acute muscle rigidity.  Acute 
sacroiliac compression test on the left side produced soft 
tissue swelling and painful myofascial trigger points.  Deep 
tendon reflexes (DTR's) of the lower extremities were 2+ 
bilaterally.  Range of motion was acutely restricted and 
painful.  A contemporaneous MRI revealed degenerative changes 
throughout the lumbar spine, with marked stenosis, and 
narrowing of the spinal canal.  

On VA examination in February 2002, the Veteran subjectively 
complained of severe, stabbing back pain over the last year 
and a half.  He described a recent episode where he was 
nearly unable to ambulate without provoking severe, acute 
pain in his low back.  He also reported that he was referred 
to a pain management specialist and that he had completed 
several series of epidural steroid injections, which afforded 
him little relief.  In addition to back pain, he described 
burning and radiating pain to his hip.  

Upon physical examination, the Veteran walked with an 
antalgic gait, dramatically favoring his left lower 
extremity, and using a cane to ambulate.  The Veteran had 
"dramatic" presentation of pain with range of motion.  
Forward flexion of the lumbar spine was to 30 degrees; 
extension was to 0 degrees; lateral flexion and rotation were 
to less than 10 degrees, bilaterally.  No neurological 
findings were provided at that time.  The diagnosis was 
degenerative disc disease with arthritis of the lumbar spine.  

A March 2002 MRI demonstrated significant disc degeneration, 
broad-based posterior disc bulges at L-2-3, L3-4, and L4-5 
levels, lumbar stenosis, and left radiculopathy.  A private 
treatment record, also dated in March 2002, shows that the 
Veteran complained of low back pain and severe left lower 
extremity sciatica, which he described as radiating through 
the hip and on top of the leg.  He also endorsed weakness of 
the left leg, but denied any bladder or bowel problems.  
Objectively, motor examination showed 5/5 strength, except 
for the left quad which was 4/5; his tibialis anterior reflex 
was 4/5.  Sensory examination was intact and reflexes were 2+ 
and symmetric, except for a diminished left knee patella.  
The physician noted that a recent MRI demonstrated probable 
lumbar stenosis with superimposed disc herniation at L3-4, 
and degenerative disc at L3-4.  The diagnostic impression was 
degenerative disc disease with lumbar stenosis, disc 
herniation, and left radiculopathy.  Surgery was recommended.  

A private treatment report, also dated March 2002, reflected 
complaints of low back pain, with pain referred to the left 
lower extremity.  Intensity of pain varied from 4 to 5 on the 
pain scale, which increased upon lying down, walking, or 
bending.  Associated symptoms included lower left extremity 
weakness and numbness.  It was noted that epidural injections 
provided no relief.  Physical examination revealed weakness 
into the dorsiflexion flexor of the left ankle.  There were 
no spasms, trigger points, or atrophy noted.  There were also 
no sensory deficits to light touch or pinprick.  Motor 
examination revealed that quadriceps, anterior tibialis, and 
extensor hallucis longus were 5/5 bilaterally.  Notably, deep 
tendon reflexes were absent on the left; straight leg raise 
was mildly positive on the left as well.  The impression was 
lumbar degenerative disc disease with L3-4 radicular pain.  

In April 2002, the Veteran underwent an L3-4 posterior spinal 
fusion, interbody fusion of L3-4, and L-4 laminectomy.  The 
private pre-operative report noted that the Veteran had 
severe lumbar stenosis, with back pain and bilateral lower 
extremity pain.  Pain management attempts had been 
unsuccessful.  

Upon VA examination in September 2002, the Veteran complained 
of pain, weakness, and stiffness daily in his back.  He 
reported taking Percocet, Robaxin, and Motrin, multiple times 
per day.  He did use a cane to ambulate and was limited to 
walking about a block.  He could not lift to bend.  Physical 
examination of the lumbar spine revealed tenderness to 
palpation.  He had painful range of motion with questionable 
effort.  He had forward flexion to 20 degrees; extension was 
to 5 degrees; lateral flexion to the right was to 20 degrees; 
lateral flexion to the left was to 25 degrees; lateral 
rotation to the right was to 20 degrees; and lateral rotation 
to the left was to 25 degrees.  His range of motion was 
consistent with repetitive testing.  The examiner did note 
that the Veteran experienced periods of painful flare-up, 
which could alter strength, coordination, and range of 
motion.  Otherwise, the Veteran demonstrated no focal 
neurological deficits of either lower extremity at that time.  
The diagnosis was status post posterior spinal and interbody 
fusion with associated laminectomy and discectomy.   

Upon VA examination in January 2005, the Veteran stated that 
his back pain varied, but was on average a 6.5 on a scale of 
0 to 10.  He reported that he stays in bed approximately 20 
days out of the year, and that he only works part time due to 
his back pain.  He now complained of right lower radiating 
back pain to his right buttock and right posterior thigh.  He 
also reported tingling in his right thigh.  He stated that 
nothing really helped the pain.  Upon physical examination, 
the Veteran walked with an antalgic gait and a cane in his 
hand.  Loss of lumbar lordosis was present.  There was also 
tenderness over the bilateral lumbar spine and a decrease in 
sensation over the inner and outer ankles along the L4-5 
nerve distribution.  Lumbar spine flexion (with the Veteran 
leaning on his cane) was to 50 degrees; extension was to 20 
degrees (with pain at 12 degrees); lateral flexion to the 
right was to 21 degrees (with pain at 14 degrees) and to the 
left was to 12 degrees (with increased pain); and rotation 
was limited to 20 degrees, bilaterally, to the right with 
severe pain.  There was no muscle atrophy present.  Motor 
strength in the left thigh was 4/5 and 5/5 in the remainder 
of the left lower leg and toes.  Right leg muscle strength 
was 3/5 and in the thigh, lower leg, and great toe on 
flexion/extension of the leg and toes.  Ankle jerk reflexes 
were 2+ and symmetric; knee jerk reflexes were not performed 
due to pain and swelling. 

A VA outpatient treatment record from December 2005 shows 
that the Veteran presented with complaints of right lower 
lumbar pain.  Objectively, he had marked tenderness over the 
right lower lumbar area.  Deep tendon reflexes in the knees 
were absent in the in the left and 1+ in the right.  Both 
Achilles reflexes were decreased.  Motor weakness tests were 
not performed, but sensation appeared to be intact.  

A VA outpatient treatment record from January 2006 shows that 
the Veteran presented with new radicular symptoms, including 
an increase in radiating back pain and a foot drop.  
Objectively, the Veteran's gait was abnormal and some foot 
drop with walking was demonstrated.  A detailed sensory 
examination was not performed but there was subjective 
decrease in sensation between the right toes and dorsiflexion 
was approximately 4/5.  

A January 2006 MRI report was positive for significant 
degenerative changes, combining to produce moderate central 
canal stenosis, and bilateral foraminal stenosis.  The new 
right foot drop was noted by history. 

On February 27, 2007, the Veteran underwent transforaminal 
lumbar interbody fusion (TLIF) back surgery.  

Upon VA examination in December 2007, the Veteran reported 
that, prior to the TLIF, from 2002 to 2007, he had been 
experiencing sharp radiating pain down the right leg.  
Currently, he reported that his pain was near-constant (24 
hours a day, seven day a week).  Current treatment included 
facet blocks.  With respect to neurological complaints the 
Veteran did state that his right foot drop diminished with 
the February 2007 TLIF, and was no longer a factor.  With 
respect to genitourinary complaints, the Veteran stated that 
urination had become difficult within the last year or so.  
No bowel problems were endorsed. 

On physical examination, the Veteran's gait was stiff and he 
used a cane to ambulate.  There were no spasms or tenderness 
present.  His reflexes of the patella were 2+ bilaterally, 
and 4+ bilaterally for the Achilles.  There was no atrophy 
noted. His straight leg raise on the right was positive at 20 
degrees, and on the left was negative to 90 degrees.  His 
motor examination demonstrated 4/5 on the right and 5/5 on 
the left; his sensory examination was intact.  He did have 
difficult toe walking and heel walking. 

With respect to range of motion, the Veteran was able to 
forward flex to 20 degrees with pain after three repetitive 
attempts.  He was only able to extend to zero degrees, as he 
was limited by pain. His lateral flexion to the left was to 
30 degrees; lateral flexion to the right was to 10 degrees; 
and lateral ration was to 30 degrees, bilaterally.  

The diagnosis was lumbar degenerative disc disease with right 
L3 radiculopathy.  With respect to the subjective urinary 
dysfunction, the examiner concluded that it was more like due 
to or caused by natural aging (BPH), and not related to his 
lumbar disc disease.  It was also noted that his right foot 
drop had resolved with no residuals.  

In October 2008, private treatment records from Dr. H. 
reflect that the Veteran was experiencing a new onset of low 
back pain and radiating pain down both lower extremities, but 
primarily on the right.  He reported difficulties sleeping, 
walking, and sitting.  Objectively, he demonstrated a severe 
antalgic gait.  He could walk only with small steps, in a 
forward flexion, wide stance.  Notably, deep tendon reflexes 
of the knee jerk in the hamstrings and Achilles were absent.  
Knee reflex was diminished on the left side; ankle reflex was 
diminished on the right.  Muscle strength at L1-S1 revealed 
weakness in the lower left extremity, but normal on the 
right.  He had very little range of motion of the lumbar 
spine in flexion, extension, and lateral rotation.  In fact, 
it was nearly absent in all planes.  Very severe paraspinal 
muscle spasms were also noted.  He also had negative straight 
leg raise on the left; however, sensory testing was normal.  
The diagnoses included lumbar facet arthropathy, lumbar 
radiculopathy, and new onset of low back and right lower 
extremity pain.  

A November 2008 MRI showed encroached and impinged right L5 
root; and disc protrusion, central and more paracentral to 
the left posteriorly at L5-S1 with impinged left and abutted 
S1 roots.

A January 2009 private treatment report from Dr. H. again 
shows that the Veteran presented with severe low back pain 
and right lower extremity pain.  He stated that the pain was 
worse on the right; currently, it was a 6/10 on the pain 
scale.  The Veteran denied having any bowel or bladder 
problems at that time.  He reported that he was doing 
everything possible to avoid surgery, including swimming.  
Objectively, Dr. H. noted that there was probable nerve 
impingement which was causing radiculopathy.  While there was 
no new numbness or weakness reported, Dr. H. stated that the 
Veteran appeared to be in a "great deal of pain."  His gait 
was antalgic with forward flexion.  He also had significant 
tenderness along the L4-L5 and L5-S1 segment and a 
paravertebral spasm, more pronounced on the right.  Straight 
leg testing was also positive on the right.  Diagnoses 
included possible instability, lumbar spondylolisthesis, 
facet athropathy, degenerative disc disease, and lumbar 
radiculopathy.  

In March 2009, it was recommended that the Veteran undergo a 
revision of his old disc fusion, with an L5-S1 laminectomy 
and transforaminal lumbar interbody fusion.  This was 
reportedly due to disc degeneration, bulging, and root 
impingement at L5-S1. 

An April 2009 treatment report from Dr. H. shows that the 
Veteran presented with a severe antalgic gait and very 
limited range of motion with diffuse lumbosacral tenderness 
and instability.  He was prescribed a TENS unit and low back 
garment at that time.  

In May 2009, progress notes show that the Veteran was 
experiencing shooting pain into his right buttock and right 
lower extremity.  This pain also occurred in the left side, 
although not as severe.  He denied any bowel or bladder 
(other than BPH) problems at that time.  Physical examination 
revealed full strength in the left lower extremity, except 
for 4/5 in dorsiflexion and plantar flexion.  Right lower 
extremity was 4/5 throughout.  Deep tendon reflexes in the 
lower extremities were 2+ in the right patellar, 1+ in the 
left patellar, and 2+ in the Achilles, bilateral.  Babinski's 
toes were downgoing bilaterally.  

Analysis

In determining whether the Veteran is entitled to an 
evaluation greater than 40 percent, the Board will begin with 
consideration of the rating criteria in effect prior to 
September 23, 2002 as that is for application during the 
entire appeal period.  

Here, the evidence of record shows that the Veteran complains 
of near-constant low back pain, with radiating pain to his 
lower extremities, which causes difficulties with walking, 
sitting, standing, and sleeping.  

Objectively, palpable spasms of the lumbar spine were shown 
as early as January/February 2002; a subsequent March 2002 
MRI revealed clinical evidence of lumbar radiculopathy.  
Physical examination during that time period also showed that 
deep tendon reflexes were entirely absent (left) and straight 
leg raise testing was mildly positive (left).  The Veteran 
was diagnosed with lumbar degenerative disc disease, with L3-
4 radicular pain at that time. 

The evidence further demonstrates that in January 2005, the 
Veteran's motor strength in the lower extremities was 
diminished.  In particular, left thigh muscle strength was 
4/5, and leg muscle strength was 3/5 in the right thigh, 
lower leg, and great toe.  

Again, in December 2005, deep tendon reflexes in the knees 
were entirely absent in the left and diminished (1+) in the 
right.  Both Achilles reflexes were also decreased. 

In January 2006 the record shows that the Veteran's back 
disability was manifested by new radicular symptoms, 
including an increase in radiating back pain and a foot drop 
(right).  A detailed sensory examination was not performed 
but there was subjective decrease in sensation between right 
toes and dorsiflexion was approximately 4/5.  

Finally, in October 2008, the record shows that deep tendon 
reflexes of the knee jerk in the hamstrings and Achilles 
were, again, absent.  Knee reflex was diminished on the left 
side and ankle reflex was diminished on the right.  Muscle 
strength at L1-S1 revealed weakness in the lower left 
extremity.  Very severe paraspinal muscle spasms were also 
present. 

The Board acknowledges that strength in the lower extremities 
has been reported as largely normal or only slightly 
diminished and there are some inconsistent findings regarding 
motor and sensory impairment.  Notwithstanding, numerous 
treatment reports show that the Veteran's lower extremity 
deep tendon reflexes have been markedly impaired and/or 
entirely absent.  Moreover, the Veteran subjectively reports 
persistent, intense pain, and there is objective evidence of 
radiographic abnormalities, significantly decreased range of 
motion, and chronic bilateral radiculopathy/sciatica.  There 
is also evidence of functional impairment with difficulty 
standing, walking, and sitting for long periods of time.  
Information in the claims file shows that the Veteran has 
tried various treatments and medications, including epidurals 
and facet injections, largely without pain relief.  

Considering these findings, and resolving reasonable doubt in 
the Veteran's favor, the disability picture associated with 
his service-connected low back disability more nearly 
approximates pronounced IVDS and a 60 percent evaluation is 
warranted, prior to September 23, 2002.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (in effect prior to September 23, 
2002).  This is the maximum schedular evaluation available 
under that diagnostic code.  

In arriving at the above conclusion, the Board acknowledges 
that Diagnostic Code 5285 provides for a 100 percent 
evaluation for residuals of a veterbra fracture (with cord 
involvement, bedridden or requiring long leg braces).  The 
evidence outlined above is not commensurate with such medical 
findings, and thus, a 100 percent evaluation under DC 5285 is 
not warranted.  Likewise, Diagnostic Code 5286 provides for a 
100 percent evaluation for complete bony fixation (ankylosis) 
of the lumbar spine.  As the evidence does not show any 
medical findings of ankylosis, a higher 100 percent 
evaluation is not warranted under DC 5286.  

Therefore, as a 60 percent evaluation effective prior to 
September 23, 2002, has been granted under the former 
criteria, the Board will next consider whether an evaluation 
greater than 60 percent is warranted under the revised 
criteria.  As previously discussed, an increased evaluation 
under the revised criteria cannot be granted prior to the 
effective date of the regulatory change.  

Schedular criteria effective as of September 23, 2002

The regulations regarding the evaluation of IVDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IVDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IVDS with incapacitating episodes is evaluated 
as follows: having a total duration of at least 6 weeks 
during the past 12 months (60 percent); having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and having a total duration of at least one 
week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Under the rating criteria effective September 23, 2002, IVDS 
is evaluated based on incapacitating episodes or by combining 
under § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. 

The Board acknowledges the Veteran's statements regarding the 
severity of his low back disability; however, the claims 
folder does not contain objective evidence of incapacitating 
episodes as defined by regulation.  Furthermore, 60 percent 
is the maximum schedular evaluation available based on 
incapacitating episodes and based on this decision, the 
Veteran's disability is already evaluated as such.   

In terms of orthopedic manifestations, the Board concludes 
that the range of motion findings shown on examination in 
September 2001, December 2007, and October 2008, more nearly 
approximate severe limitation of motion.  Thus, a 40 percent 
evaluation is warranted under Diagnostic Code 5292.  This is 
the highest schedular evaluation available for limitation of 
motion of the lumbar spine absent evidence of ankylosis.  

Medical evidence of record shows chronic bilateral 
radiculopathy and a history of sciatica.  Therefore, the 
Board will consider whether separate evaluations for the 
chronic neurologic manifestations pursuant to Diagnostic Code 
8520, in combination with a 40 percent for limitation of 
motion, would result in a combined rating higher than 60 
percent.  

Under this provision, complete paralysis of the sciatic nerve 
- the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of the knee weakened or (very 
rarely) lost warrants an 80 percent evaluation.  Incomplete 
paralysis of the sciatic nerve is evaluated as follows: 
severe, with marked muscular atrophy (60 percent); moderately 
severe (40 percent); moderate (20 percent); and mild (10 
percent).  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  

Assuming a 40 percent evaluation based on orthopedic 
manifestations, in order to warrant a higher overall combined 
evaluation, the Veteran would essentially need to be assigned 
at least 40 percent evaluation for each lower extremity for 
the chronic neurologic manifestations. See 38 C.F.R. § 4.25 
(2009) (combined rating table).  

Here, the Board finds that the neurological manifestations in 
his lower extremities more closely approximate the criteria 
for moderately severe, incomplete paralysis in each 
extremity.  

As noted, there is evidence of significant functional 
impairment with difficulty standing, walking, and sitting for 
long periods of time, and the Veteran has been shown to use a 
cane.  The objective evidence outlined above primarily shows 
that deep tendon reflexes were either entirely absent or 
greatly diminished throughout much of the time period on 
appeal.  Moreover, in 2006, the Veteran developed a foot 
drop, which caused some dragging of the foot and instability.  
Also of note is the Veteran's most recent MRI which shows 
obvious bilateral lumbar root impingement.  See Pensacola 
Open MRI and Imagining, November 2008.  Overall, the evidence 
of record shows that the Veteran's lumbar radiculopathy has 
been manifested by moderately severe neurological 
symptomatology, including foot drops, positive straight leg 
raise testing, radiological evidence of lumbar root 
impingement, and consistent, chronic complaints of radiating 
pain in the lower extremities.  

Again, under the rating criteria effective September 23, 
2002, IVDS is evaluated based on incapacitating episodes or 
by combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The Board finds that in 
light of the objective neurological findings detailed above, 
and further considering the Veteran's complaints of pain and 
accompanying functional limitations, a separate 40 percent 
rating under DC 8520 for each lower extremity for moderately 
severe incomplete paralysis is warranted.  These 40 percent 
ratings for neurological manifestations are combined with the 
40 percent rating for orthopedic manifestations per 38 C.F.R. 
§ 4.25, and result in a higher, combined rating of 80 percent 
for the low back disability.  

Finally, while the Board finds that the Veteran is entitled 
to two, separate 40 percent ratings for bilateral lower 
extremity neurological manifestations, there is no evidence 
of marked muscular atrophy, which is required for the next 
higher rating; therefore, the Veteran is not entitled to a 
rating in excess of 40 percent for such manifestations.  

Schedular criteria effective September 26, 2003

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003 and the rating criteria for IVDS 
were moved to Diagnostic Code 5243.  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Code 5243 unless it is evaluated under the Formula 
for Rating IVDS Based on Incapacitating Episodes.  

The General Rating Formula applies with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A 10 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is assigned 
when there is unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5243 (2008).  

Under the rating criteria effective September 26, 2003, IVDS 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating IVDS Based on Incapacitating Episodes.  As indicated, 
there is no basis for assigning an evaluation greater than 60 
percent due to incapacitating episodes.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion.  Under this criteria, and based on the range of 
motion findings throughout the period on appeal which show 
very little (almost absent) forward flexion of the lumbar 
spine, a 40 percent evaluation would be warranted based on 
flexion limited to 30 degrees or less.  Further, there is no 
showing of ankylosis to afford a rating in excess of 40 
percent under the General Rating Formula.  Thus, the separate 
40 percent ratings assigned from September 23, 2002, 
continues in effect.  

Under the General Rating Formula, objective neurologic 
abnormalities continue to be separately evaluated.  As 
discussed above, the Board finds that the Veteran's 
neurological symptoms warrant separate 40 percent ratings for 
each lower extremity.  

In summary, the Board has considered the relevant evidence 
along with the applicable rating criteria and amendments.  As 
stated, the Board finds that a 60 percent evaluation is 
warranted under the rating criteria in effect prior to 
September 23, 2002.  The Board also finds that separate 40 
percent evaluations for neurological manifestations in each 
lower extremity are warranted pursuant to the schedular 
criteria in effect as of September 23, 2002; these ratings, 
combined with the separate 40 percent evaluations for 
orthopedic manifestations, result in a combined 80 percent 
disability rating for the Veteran's lumbar spine disability.  
The Board believes that such rating contemplate the 
significant functional limitations that have been reported by 
the Veteran due to pain experienced in his lower back and 
lower extremities.  See Deluca, supra.  

The board has also considered whether staged ratings are for 
application here. See Hart, supra.  The Board acknowledges 
that earlier examinations suggest some variation in 
neurological improvement/worsening; however, it is unclear 
whether any improvement was sustained and considering the 
level of pain and functional impairment reported by the 
Veteran, the Board declines to assign staged ratings.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Again, the Board acknowledges the Veteran's 
complaints regarding significant pain and disability and the 
impact it has on his employment.  Evidence of record, 
however, suggests the Veteran remains employed part-time and 
has a fairly flexible schedule with accommodations as needed, 
and the 80 percent rating assigned herein is indicative of 
significant industrial impairment.  On review, objective 
evidence does not show that his disability requires frequent 
hospitalization or that it results in a marked interference 
with employment beyond that contemplated in the rating 
schedule.  Thus, the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Prior to September 23, 2002, a 60 percent evaluation for 
degenerative disc disease with arthritis and radiculopathy of 
the lumbar spine, status post L3-L4 lumbar interbody fusion, 
is granted subject to the laws and regulations governing the 
award of monetary benefits.  

From September 23, 2002, a separate 40 percent evaluation for 
the orthopedic manifestations of the degenerative disc 
disease with arthritis and radiculopathy of the lumbar spine, 
status post L3-L4 lumbar interbody fusion, is granted subject 
to the laws and regulations governing the award of monetary 
benefits.

From September 23, 2002, a separate 40 percent evaluation for 
the left lower extremity neurologic manifestations of 
degenerative disc disease with arthritis and radiculopathy of 
the lumbar spine, status post L3-L4 lumbar interbody fusion, 
is granted subject to the laws and regulations governing the 
award of monetary benefits.

From September 23, 2002, a separate 40 percent evaluation for 
the right lower extremity neurologic manifestations of 
degenerative disc disease with arthritis and radiculopathy of 
the lumbar spine, status post L3-L4 lumbar interbody fusion, 
is granted subject to the laws and regulations governing the 
award of monetary benefits.





____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


